Fourth Court of Appeals
                               San Antonio, Texas
                                       July 2, 2014

                                  No. 04-14-00359-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                  Arturo MARTINEZ,
                                        Appellee

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 13-CR-727
                       Honorable Ana Lisa Garza, Judge Presiding

                                          ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on July 2, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk